DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The examiner acknowledges the present application claims priority to 371 of PCT/JP2020/001820 with priority to JP2019-023901 filed 2/13/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the title is not descriptive enough.  Although it states "Display device and display control program," it is not indicative of the invention or inventive concept.  Please update the title to be clearer regarding the invention.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “decider that” in claims 1 and 10.
The following is an analysis of the three-prong test for each of the limitations.  Thus, the claimed limitations invoke 112(f) interpretation.
"Decider " is a term used as a substitute for "means," and are generic placeholders for performing the claimed functions of "displays," and "decides."
The generic placeholder "decider" is modified by transitional words: "that."
The generic place holder "decider" is not modified by sufficient structure, performing the claimed function.  There is no hardware described in the claims that perform the feature of "a decider that decides whether the character string inputted to the input field through the input device satisfies a predetermined condition."
It is noted that while “display unit” in claims 1 and 10 does have a generic placeholder, “display unit” is not followed by a transition word, and also does appear to have structure with “a screen of the display unit,” and also “display unit” is not followed by a function.  Therefore “display unit” is not interpreted under 35 U.S.C. 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 10: Claim limitation “decider that decides” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any algorithm that performs the functions in the above limitations.  See MPEP 2181 II. B.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5 recites “detecting through the touch panel a touch operation on a non-display region in the screen of the display unit.”  It is unknown how one can display something on a “non-display region” “in the screen,” let alone interact with it.  Examiner interprets this to mean “a 
Claims 2-9 are dependent claims, and inherit the 35 U.S.C. §112(b) rejections from claim 5 and from their independent claims. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 10 recite “decider that decides,” which are described in the disclosure for their structure, but are not described in their function.  An algorithm for “decider that decides” is not disclosed.  One skilled in the arts is unable to determine how these limitations perform their function.  See MPEP 2181 II. B.  
Claims 2-9 are dependent claims, and inherit the 35 U.S.C. §112(a) rejections from their independent claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., Patent Application Publication Number US 20140099924 A1 (hereinafter “Kim”).
Claim 1: Kim teaches “A display device (Kim Fig. 9B shows a smartphone device) comprising: 
a display unit (Kim Fig. 9B shows a smartphone device that includes a screen); 
a controller (i.e. the processor [Kim 0159]) that displays an input field and a software keyboard on a screen of the display unit (Kim Fig. 9B and 0161 shows input field 92 and software keypad 91); 
an input device (i.e. the touch screen [Kim 0166]) that receives an input of a character string including a character, symbol, or code, to the input field , according to an operation performed by a user on the software keyboard (i.e. keypad 91 having a plurality of buttons, for example, digit buttons, letter buttons, and symbol buttons [Kim 0161]… When the input character string is valid, the processor 112 unlocks the screen [Kim 0159, Fig. 9B]); and 
a decider that decides whether the character string inputted to the input field through the input device satisfies a predetermined condition (i.e. When the input character string is valid, the processor 112 unlocks the screen [Kim 0159, Fig. 9B]), 
wherein the controller sets the software keyboard undisplayed in the screen of the display unit, when the decider decides that the predetermined condition is satisfied (i.e. When the defined character string is input, the electronic device 100 unlocks the screen and provides the unlocked screen 99 [Kim 0162, Fig. 9B] note: when the password is entered in Fig. 9B (left), the screen unlocks and hides the keypad in Fig. 9B (right)).”

Claim 9: Kim teaches “The display device according to claim 1, wherein the controller adopts, as the predetermined condition, a state where a number of characters, symbols, or codes in the character string representing a password or ID information, inputted to the input field through the input device, accords with a predetermined limiting number, and that the password or the ID information has been authenticated, and sets the software keyboard undisplayed in the screen of the display unit, when the decider decides that the condition is satisfied (i.e. When the input character string is valid, the processor 112 unlocks the screen [Kim 0159, Fig. 9B]).”

Claim 10: Kim teaches a display control program (i.e. a plurality of processor-executable instructions [Kim 0006]) configured to perform the operations corresponding to the display device of claim 1, wherefore it is rejected under the same rationale.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Hassel, Patent Application Publication number US 20170336933 A1 (hereinafter “Hassel”).
Claim 2:  Kim teaches all the limitations of claim 1, above.  Kim teaches “wherein the controller adopts, as the predetermined condition, a state where the character, symbol, or code located at a tail end, or along a plurality of positions from the tail end, of the character string inputted to the input field through the input device, accords with one of predetermined characters, symbols, or codes…, and sets the software keyboard undisplayed in the screen of the display unit, when the decider decides that the condition is satisfied (Fig. 9B shows string “SAMSUNG” validated in password screen 9 and then keypad is hidden in unlocked screen 99.  “SAMSUNG” is a character located along 7 plurality position from the tail end.  Also, Fig. 9C shows string “3TSAMSUNG.”  The “SAMSUNG” portion is located 7 plurality positions from the tail end of “3TSAMSUNG”).”
Kim is silent regarding “one of predetermined characters, symbols, or codes included in address information on the internet and indicating the tail end of the address information.”
Hassel teaches “one of predetermined characters, symbols, or codes included in address information on the internet and indicating the tail end of the address information (i.e. the system IAVAS 102 may detect that the input is missing a “@” character and is determined to be invalid [Hassel 0044]… The notification 206, acknowledgement 206, instruction 206, or any other output from the IAVAS 102 to facilitate the inputting the required information for the input fields 204a-204d may be provided by the IAVAS 102 to the user in an audible volume and also in a text box format [Hassel 0045, Fig. 2D] note: system validates an email address and then performs an action.  Note2: the email address is missing an “@” symbol, which is within at least 22 positions from the tail end of the email address).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the feature of having the ability to validate an internet address as disclosed by Hassel.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to provide users with more information and more ways to provide information when an input is invalid.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of a person of ordinary skill in the art.  
Claim 3: Kim teaches “The display device according to claim 1, wherein the controller adopts, as the predetermined condition, a state where the code at a tail end of the character string inputted to the input field through the input device is a [character], and sets the software keyboard undisplayed in the screen of the display unit, when the decider decides that the condition is satisfied (Fig. 9B shows string “SAMSUNG” validated in password screen 9 and then keypad is hidden in unlocked screen 99).”
Kim is silent regarding “the code at a tail end of the character string inputted to the input field through the input device is a punctuation mark.”
A POSITA teaches “the code at a tail end of the character string inputted to the input field through the input device is a punctuation mark (A person of ordinary skill in the arts understands that the password could be key on a keyboard, and thus if the password ends in a punctuation mark the claim limitation would be met).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the feature of having the ability to end a character string with a punctuation mark as disclosed by a POSITA.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to use more complex passwords that contain punctuation marks.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Lyon et al, Patent Application Publication number US 20100257490 A1 (hereinafter “Lyon”).
Claim 4: Kim teaches “The display device according to claim 1, wherein the controller adopts, as the predetermined condition, a state where a number of characters, symbols, or codes in the character string inputted to the input field through the input device…, and sets the software keyboard undisplayed in the screen of the display unit, when the decider decides that the condition is satisfied (Fig. 9B shows string “SAMSUNG” validated in password screen 9 and then keypad is hidden in unlocked screen 99).”
Kim is silent regarding “the input field through the input device has reached a predetermined limiting number.”
Lyon teaches “as the predetermined condition, a state where a number of characters, symbols, or codes in the character string inputted to the input field through the input device has reached a predetermined limiting number… the decider decides that the condition is satisfied (i.e. FIG. 5A, there is shown an example of a user interface to prompt a user to enter a PIN to unlock a device [Lyon 0084, Fig. 5A] note: Fig. 5A shows a PIN interface to unlock a device.  The 4 squares indicate that a PIN is limited to 4 numbers.  Once the 4 squares of the PIN field are filled, the predetermined limiting number (4) has been reached, and the device determines if the PIN is valid).” 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the feature of having the ability to limit the number of input characters as disclosed by Lyon.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to more clearly indicate to the user how many characters are necessary for a password to unlock. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Eguchi et al., Patent Application Publication number US 20180052963 A1, (hereinafter “Eguchi”).
Claim 5:  Kim teaches all the limitations of claim 1, above.  Kim is silent regarding “further comprising, as the input device, a touch panel overlaid on the screen of the display unit, wherein the controller causes the display unit to display the software keyboard on the screen, upon detecting through the touch panel a touch operation on a blank portion in the input field in the screen of the display unit, and sets the software keyboard undisplayed in the screen of the display unit, upon detecting through the touch panel a touch operation on a non-display region in the screen of the display unit, outside the input field and where no character, symbol, or code is displayed.”
Eguchi teaches “further comprising, as the input device, a touch panel overlaid on the screen of the display unit (i.e. touch panel monitor 78 [0080]), wherein the controller causes the display unit to display the software keyboard on the screen, upon detecting through the touch panel a touch operation on a blank portion in the input field in the screen of the display unit (i.e. When an input field is designated by a user (for example, by a touch operation) in this state, the display controller 130 displays the virtual keyboard 212 on the touch panel monitor 78 [Eguchi 0080]), and sets the software keyboard undisplayed in the screen of the display unit, upon detecting through the touch panel a touch operation on a non-display region in the screen of the display unit, outside the input field and where no character, symbol, or code is displayed (i.e. A hide button 214 is provided for the virtual keyboard 212. When the user performs a touch operation on the hide button 214, the display controller 130 hides the virtual keyboard 212. Alternatively, the display controller 130 may hide the virtual keyboard 212 when a touch operation is performed in an area other than the virtual keyboard 21 [Eguchi 0086]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kim to include the feature of having the ability to hide the keyboard as disclosed by Eguchi.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit so that “the virtual keyboard may be displayed by avoiding a region of interest [Eguchi 0010].”

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Eguchi, and Moore et al., Patent Application Publication number US 20110175826 A1, (hereinafter “Moore”).
Claim 6:  Kim and Eguchi teach all the limitations of claim 5, above.  Kim and Eguchi are silent regarding “wherein, when a plurality of input fields and the software keyboard are displayed in the screen of the display unit, the controller keeps the software keyboard displayed until inputting in all of the input fields is finished through the input device.”
Moore teaches “wherein, when a plurality of input fields and the software keyboard are displayed in the screen of the display unit, the controller keeps the software keyboard displayed until inputting in all of the input fields is finished through the input device (i.e. in FIG. 5B, a "User Name" field 515, a "Password" field 516 and an on-screen keyboard 520 are displayed… on-screen keyboard 520 may be used to input one or more text characters into the fields 515 and 516. [Moore 0181, Fig. 5B] note: on-screen keyboard remains on screen at least until all two fields are inputted).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Eguchi to include the feature of having the ability to keep the keyboard on the screen as disclosed by Moore.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to reduce distraction of the “ appearance and disappearance of the on-screen keyboard as the user selects each text field can become very distracting to the user [Moore 0005].”

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Eguchi, and Yim et al., Patent Application Publication number US 20150185988 A1, (hereinafter “Yim”).
Claim 7:  Kim and Eguchi teach all the limitations of claim 5, above.  Kim and Eguchi are silent regarding “wherein, upon detecting through the touch panel a touch operation on the character string displayed in the input field in the screen of the display unit, the controller moves a cursor so as to display the cursor at a position on the character string that has been touched, and inputs, upon detecting through the touch panel an operation performed by the user on the software keyboard, the character, symbol, or code corresponding to the operation on the software keyboard to the position of the cursor, to display the character, symbol, or code at the position of the cursor.”
Yim teaches “wherein, upon detecting through the touch panel a touch operation on the character string displayed in the input field in the screen of the display unit, the controller moves a cursor so as to display the cursor at a position on the character string that has been touched (i.e. when a user inputs a double tap 12 at the position where a certain letter exists in the text editing window 10 as shown in FIG. 4C, the electronic device identifies a word including the letter at the position of the double tap input to thereby display a cursor 14 behind the last letter of the corresponding word as shown in FIG. 4D [Yim 0057, Fig. 4A-4D]), and inputs, upon detecting through the touch panel an operation performed by the user on the software keyboard, the character, symbol, or code corresponding to the operation on the software keyboard to the position of the cursor, to display the character, symbol, or code at the position of the cursor (i.e. text editing mode [Yim 0057] note: Yim teaches a text editor in 0057 and Abstract.  Yim teaches a software keyboard and cursor position in Fig. 4A-4D.  It is clear to a POSITA that an input on the software keyboard types a letter from the keyboard at the position of the cursor).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Eguchi to include the feature of having the ability to move a cursor as disclosed by Yim.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to be able to edit different parts of a document or field.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Eguchi, and Lehoux et al., Patent Application Publication number US 20160313881 A1, (hereinafter “Lehoux”).
Claim 8:  Kim and Eguchi teach all the limitations of claim 5, above.  Kim and Eguchi are silent regarding “wherein, upon detecting through the touch panel a touch operation on a character string in a region in the screen of the display unit other than the input field, the controller copies the character string, and pastes, upon detecting through the touch panel a touch operation on the input field, the copied character string to the input field.”
Lehoux teaches “wherein, upon detecting through the touch panel a touch operation on a character string in a region in the screen of the display unit other than the input field, the controller copies the character string (i.e. FIG. 4 illustrates the graphic appearance of a pointer 140 that can correspond to any form user interface… e.g., touch screen… this pointer movement (dragging the mouse) selects the data 112 from the input document 110 [Lehoux 0029, Fig. 4]…user operating the mouse to click and drag, and thereby select the copy zone 112 from the input document 110… Item 153 illustrates the action of the user releasing of the mouse so that the selected zone 112 is extracted from the input document 110. At the end of this copy step 153 shown in FIG. 5, the selected zone 112 is stored in a clipboard [Lehoux 0030, Fig. 5]), and pastes, upon detecting through the touch panel a touch operation on the input field, the copied character string to the input field (i.e. in FIG. 6, after copying the field to extract (item 153 in FIG. 5) the agent simply places to pointer in the destination application and the destination field 161 to select the text field to be filled where the agent executes the paste command 162 [0034, Fig. 6] note: Lehoux’s discloses a combination of selecting the input field and a paste command to paste a character string.  This combination includes at least a touch upon an input field.  Thus the limitation “upon detecting… a touch operation on the input field” is satisfied.  It is noted that “upon” is a broad term, and does not suggest “only,” so a combination of a touch and a paste command still satisfies).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention/combination of Kim and Eguchi to include the feature of having the ability to copy and paste as disclosed by Lehoux.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit “to improve accuracy and reduce the workload [Lehoux 0026].”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wassingbo (US 20110289406 A1) listed on 892 is related to text editors in a touch screen device specifically, automatic copy/paste.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169. The examiner can normally be reached Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171